DETAILED ACTION
1.	The Application filed on December 2, 2021 is acknowledged.
	Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural connectivity between the detection sensor or position indicator, detection unit or detection coil and control unit [note: the Applicant(s) must provide the control unit in order to receive the signal/data/information which outputted from the detection sensor and detection unit].

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 and 14-32 are rejected under 35 U.S.C. 102(a)(1) [or 35 U.S.C 103] as being anticipated by JP 2017-075542 (A).
Regarding claim 1, notes Figure 1, Japanese Patent teaches an injection control device (100) comprising: an injector (10) including: an injection hole (14); 5a movable part [needle valve (20)] opening and closing the injection hole (14) by reciprocal movement [para. 0017]; a seat portion [shown in Figure 1] having the injection hole (14), wherein the injection hole (14) is closed when the movable part (20) is seated and the injection hole (14) is open when the movable part (20) is lifted [para. 0017]; 10a valve housing [body (11)] accommodating the movable part (20) in a reciprocally movable manner [para. 0016-0017]; a magnetic field application unit [magnetic field generator (42)] installed on an outer circumference of the valve housing (11) and applying a magnetic field to the movable part (20) and the valve housing (11) [para. 0024]; and 15a detection sensor [magnetic sensor (40)] outputting a detection signal according to a size of a distance between the valve housing (11) and the movable part (20) by the magnetic field applied by the magnetic field application unit (42) [para. 0022 and 0038], and a detection unit [detection element (45)] detecting a position of the movable part (20) in a reciprocal movement direction based on the detection signal output by the detection sensor (40) 20when the movable part (20) closes the injection hole (14) [para. 0022-0025 and 0038-0040].
Regarding claim 2, as discussed in claim 1, Japanese Patent teaches the magnetic field generator generates a magnetic field around the detected portion (23) and is composed of magnets (43, 44) [para. 0024] which would have been well-known as an AC (alternating current) magnetic field.
Regarding claim 3, as discussed in claim 1, further see at least para. 0025.
Regarding claim 4, see discussion in claim 1.
Regarding claim 5, as discussed in claim 1, the sensor (40) is a detection coil.
Regarding claim 6, as discussed in claim 1, the sensor (40) also including a needle indicator by detecting the detected portion (23) in order to indicate the position of needle (20).
Regarding claim 7, as discussed in claim 1, further see Figure 6, the Japanese Patent illustrates the element (42) is would around the valve housing.
Regarding claim 8, see Figure 7.
Regarding claim 9, as discussed in claim 1, the plurality [two or more] of magnetic field application unit and detection sensor would have been well-known in the art to be an obvious choice of electrical engineering design.
Regarding claims 14-19, see rejection in claim 1, further see Figures 2 and 3.
Regarding claim 20, see discussion in claim 6.
Regarding claims 21-32, notes Figures 1 and 7 which describe the configuration of the needle valve and the element (42) formed as a cylinder portion surrounding the needle.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Allowable Subject Matter
8.	Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
July 22, 2022


/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        July 26, 2022